Title: From James Madison to Edmund Randolph, 1 May 1781—Misdated
From: Madison, James
To: Randolph, Edmund


Editorial Note
1 May 1781[2]. Three of the earlier editions of the papers of JM printed portions of his letter, allegedly written on 1 May 1781, to Edmund Randolph, attorney general of Virginia and delegate from that state in Congress beginning on 14 June 1781 (Madison, Papers [Gilpin ed.]Henry D. Gilpin, ed., The Papers of James
          Madison (3 vols.; Washington, 1840)., I, 90–93; Madison, Letters [Cong. ed.][William C. Rives and Philip R. Fendall, eds.], Letters and Other Writings of James Madison (published by order
        of Congress; 4 vols.; Philadelphia, 1865)., I, 43; Madison, Writings [Hunt ed.]Gaillard Hunt, ed., The Writings of James
          Madison (9 vols.; New York, 1900–1910)., I, 132–36). Although the long extract published by Henry D. Gilpin in 1840 and the short extract published in the Congressional edition in 1865 do not overlap in their contents, the matters discussed in them permit no doubt that they were parts of the same dispatch. Neither Gaillard Hunt nor the present editors were able to find the original letter. When copying its text from the Gilpin and Congressional editions, Hunt was misled by the absence of overlap and assumed that Madison had written two letters to Randolph on 1 May 1781.
Judging from the topics mentioned by JM in the letter, he most probably wrote it on 1 May 1782. In 1821, at JM’s request, Andrew Stevenson searched the papers of Edmund Randolph (d. 1813) for letters of JM. Stevenson reported that he had “obtained abt. one hundred & forty” from JM to Randolph, “embracing the entire period of time between ‘82 & 90” (Stevenson to JM, 8 January 1821, in Henry E. Huntington Library). After receiving the letters, JM calendared them and dated the one in question “1781 May 1” on his three-page list entitled “J.M. to E. Randolph” (LC: Madison Papers). Why Stevenson apparently dated the letter correctly as written in “‘82” while JM listed it incorrectly cannot be answered with certainty. When he received the letters, they likely were in chronological order, beginning with the earliest two, written on 9 and 23 April 1782, respectively, and followed by the one in question. Although he had written “1782” so clearly at the top of the first two of these that he could not possibly have been confused about the date, he may have written the “2” in the date of the third with the wavy line which he often used for that figure, and hence judged it to be a “1.” Making this mistake, and failing at the same time to recall that the topics mentioned in the letter related to 1782 only, he listed it in his calendar as “1781 May 1.” Obviously this explanation cannot be supported with proof.
In the present edition, the surviving extracts from the missing original will appear under the date 1 May 1782.
